—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about February 25, 1998, which, in an action to recover for personal injuries sustained in a slip and fall, inter alia, denied defendant building owner’s and managing agent’s motion, and defendant building maintenance contractor’s cross motion, for summary judgment dismissing plaintiffs’ complaint, unanimously affirmed, without costs.
Questions of fact exist as to whether the stairway on which plaintiff slipped had become dangerously slippery with ice or slush; if so, whether defendants had constructive notice of such condition on this heavily trafficked stairway; and, if so, whether defendants used reasonable care to remedy such condition (cf., Miller v Gimbel Bros., 262 NY 107, 108; see, Megally v 440 W. *11134th St. Co., 246 AD2d 346; O’Connor-Miele v Barhite & Holzinger, 234 AD2d 106).
We have reviewed appellants’ remaining arguments and find them unavailing. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.